Broyles, C. J.
The bill of exceptions shows that two separate cases against the same defendant were by agreement tried together; that there were two separate verdicts of guilty, two separate judgments, *278two separate motions for a new trial, and two separate orders overruling the motions. The defendant seeks in this bill of exceptions to have both of these judgments reversed. This cannot be done. Fillingame v. State, 27 Ga. App. 764 (109 S. E. 916); Bridges v. State, 27 Ga. App. 767 (110 S. E. 412).
Decided May 15, 1923.
II. A. Allen, for plaintiff in error.
John A. Boykin, solicitor-general, E. A. Stephens, contra.

Writ of error dismissed.


Luke and Bloodworth, JJ., concur.